Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-20 are pending and have been examined.
Drawings
        The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: second dopant type source regions 112 in the second dopant type deep wells 1021 in Figure 1.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 3-14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN103872137A – hereinafter Chen) in view of CN105226097A hereinafter CN105226097A and in further view of Imoto et al. (US 6166404 A – hereinafter Imoto).
(Re Claim 1) Chen teaches an integrated semiconductor device (see the entire document; Fig. 1; specifically, pages 6-8, and as cited below), comprising:

    PNG
    media_image1.png
    221
    596
    media_image1.png
    Greyscale

Chen – Fig. 1
a semiconductor substrate (2; Fig. 1; page 6, lines 16-20); 
a first dopant type epitaxial layer (n-type epitaxial layer 14) located on a front side of the semiconductor substrate and comprising a first region (enhancement mode VDMOS 5), a second region (depletion mode VDMOS 3), and a third region (isolation 4), wherein an isolation structure is provided in the third region (4 is between 3 and 5); 
second dopant type deep wells (p-wells 13) located in the first dopant type epitaxial layer, comprising at least two second dopant type deep wells (two p-wells 13 in region 5) located in the first region and at least two second dopant type deep wells located in the second region (two p-wells 13 in region 3); 
dielectric islands (plurality of 16’s) located on the first dopant type epitaxial layer, a part of the dielectric islands covering a region between two adjacent second dopant type deep wells in the first region (16 covers region between p-wells 13 in region 5), a part of the dielectric islands covering a region between two adjacent second dopant type deep wells in the second region (16 covers a region between two p-wells 13 in region 3), and 
gate structures (comprising {polysilicon gate 9, silica dioxide 10}) located on the first dopant type epitaxial layer and covering the dielectric islands and a part of regions of the second dopant type deep wells on both sides of the dielectric island ({9, 10} on top of 16 and p-wells 13, specifically in region 5); 
first dopant type source regions (plurality of 7’s) located in the second dopant type deep wells below both sides of the gate structures, wherein the first dopant type is opposite to the second dopant type (first dopant is n-type – layer 14 and second dopant is p type – p-wells 13).
But, Chen as applied above does not expressly disclose the dielectric islands being not in contact with the adjacent second dopant type deep wells; source regions in the same deep well are separated by regions of partial deep wells.  
In a related art, CN105226097A teaches (Fig. 4, pages 11-12) an IC integrating a VDMOS depletion mode tube and an enhancement mode tube, includes N- epitaxial layer on N+ silicon wafer layer, gate polysilicon structure formed on the epitaxial layer, have a gate oxide layer (corresponding to a dielectric island) located in a lower gate 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the structure of Chen with the dielectric islands being not in contact with the adjacent second dopant type deep wells; source regions in the same deep well are separated by regions of partial deep wells and first dopant type trenches located on both sides of the dielectric islands and in the first dopant type epitaxial layer as taught by CN105226097A.
The ordinary artisan would have been motivated to modify Chen with the teaching of CN105226097A in the manner set forth above for, at least, this integration will to further reduce the loss of the device (see CN105226097A – see page 3, under “Summary of the invention”).
But, neither Chen nor CN105226097A disclose first dopant type trenches located on both sides of the dielectric islands and in the first dopant type epitaxial layer, the first dopant type trenches extending laterally to the first dopant type source regions.
It is well-known in the art to form a trench of insulation material between an enhancement mode VDMOS and a depletion mode VDMOS as is taught by Imoto (a device integrating a depletion mode tube (EFET; Fig. 1; C4 L1-50) and the depletion mode tube (DFET) by forming a trench and filling the trench with insulation material as an isolation structure 81, the isolation structure extending below the epitaxial channel layer 53).
a trench of insulation material between an enhancement mode VDMOS and a depletion mode VDMOS as taught by Imoto into Chen and CN105226097A.
The ordinary artisan would have been motivated to integrate Imoto into Chen and CN105226097A in the manner set forth above for, at least, this integration will isolate the enhancement mode VDMOS from the depletion mode VDMOS so that the VDMOS’s function properly due to the isolation.
(Re Claim 3) combination of Chen, CN105226097A and Imoto teaches claim 1 from which claim 3 depends.
But, the combination does not expressly disclose wherein the dielectric island has a length ranging from 2 µm to 5 µm. 
The instant application specification contain no disclosure of either the critical nature of the claimed relative thickness i.e., “wherein the dielectric island has a length ranging from 2 µm to 5 µm” or of any unexpected results arising therefrom. Applicant has not disclosed that having dielectric island has a length ranging from 2 µm to 5 µm, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, wherein the dielectric island has a length ranging from 2 µm to 5 µm” is not patentable over combination of Chen, CN105226097A and Imoto.
(Re Claim 4) combination of Chen, CN105226097A and Imoto teaches the integrated semiconductor device according to claim 1, wherein the isolation structure comprises at least one of the second dopant type deep wells (Chen p trap 12; Fig. 1; pg. 6) located in the third region and a field oxygen (field plate 18) covering the second dopant type deep well in the third region.  
(Re Claim 5) combination of Chen, CN105226097A and Imoto teaches the integrated semiconductor device according to claim 1, wherein the isolation structure comprises at least one trench (Imoto trench 81; Fig. 1) and the dielectric island covering the trench (Imoto insulating layer 84 over 81), and the trench is filled with a dielectric material layer (81 is an isolation structure – Imoto C4 L9-11).  
(Re Claim 6) combination of Chen, CN105226097A and Imoto teaches the integrated semiconductor device according to claim 5, wherein a depth of the trench is equal to or greater than a thickness of the first dopant type epitaxial layer (Imoto depth of 81 is more than channel layer 53 – Fig. 1; C4 L9-16).  
(Re Claim 7) combination of Chen, CN105226097A and Imoto teaches claim 5 from which claim 6 depends.
But, the combination does not expressly disclose, wherein a width of the trench is 0.5 µm to 2 µm.
The instant application specification contain no disclosure of either the critical nature of the claimed relative thickness i.e., “wherein a width of the trench is 0.5 µm to 2 µm” or of any unexpected results arising therefrom. Applicant has not disclosed that a width of the trench is 0.5 µm to 2 µm, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the  limitation of “wherein a width of the trench is 0.5 µm to 2 µm” is not patentable over combination of Chen, CN105226097A and Imoto.
(Re Claim 8) combination of Chen, CN105226097A and Imoto teaches the integrated semiconductor device according to claim 5, wherein the dielectric island (Chen layer 16 is a gate oxide – see pages 6-8 ) and the trench are filled with thermal silicon oxide (Imoto states “The isolation region 81 is formed by implanting ions of oxygen atoms via the insulating layer 84” – C5 L50-51 and “An insulating layer 84 is formed on the semiconductor layer 61” – C4 L63. Therefore, 81 will be silicon oxide).  
(Re Claim 9) combination of Chen, CN105226097A and Imoto teaches the integrated semiconductor device according to claim 1, further comprising second dopant type source regions (Chen 8 in Fig. 1) in the second dopant type deep wells in the first region (wells 13 in region 5) and the second region (wells 13 in region 3), wherein the second dopant type source regions are located between the first dopant type source regions (two 7’s are between two 8’s – Chen Fig. 1)and in contact with the first dopant type source regions (7 and 8 are in contact).  
(Re Claim 10) combination of Chen, CN105226097A and Imoto teaches the integrated semiconductor device according to claim 9, further comprising second dopant type well regions in the second dopant type deep wells in the first region and the second Chen wells 13 located in region 5 and region 3 – Fig. 1), wherein the second dopant type well regions are located below the first dopant type source regions and the second dopant type source regions (13 located below 7 and 8 – Fig. 1).  
(Re Claim 11) combination of Chen, CN105226097A and Imoto teaches the integrated semiconductor device according to claim 1, further comprising sources (Chen left 7, right 7 – Fig. 1) insulated from the gate structures (7’s are insulated from {9, 10} by gate oxide 16; page 6), the sources comprising a first region source (Chen region of left 7) and a second region source (region of right 7), the first source being in contact with the second dopant type deep wells in the first region (left 7 is in contact with well 13) and the first dopant type source region in the second dopant type deep well, the second source being in contact with the second dopant type deep well in the second region (right 7 is in contact with well 13) and the first dopant type source region in the second dopant type deep well, the first region source being insulated from the second region source (left 7 and right 7 are separated by epitaxial layer 14 – Fig. 1). 
 	(Re Claim 12) combination of Chen, CN105226097A and Imoto teaches the integrated semiconductor device according to claim 11, wherein the source is insulated from the gate structure by a dielectric layer (Chen 7 insulated from {9, 10} by gate oxide 16 – Fig. 1; page 6).  
(Re Claim 13) combination of Chen, CN105226097A and Imoto teaches the integrated semiconductor device according to claim 1, wherein the gate structure comprises a gate dielectric layer (Chen 10 – Fig. 1; page 6) and a gate material layer (Chen 9).  
Re Claim 14) combination of Chen, CN105226097A and Imoto teaches the integrated semiconductor device according to claim 13, wherein the gate dielectric layer is of a silicon dioxide material (Chen 10 is silica oxide – page 6) and the gate material layer is of polycrystalline silicon material (Chen 9 is polysilicon – page 6).  
(Re Claim 16) combination of Chen, CN105226097A and Imoto teaches the integrated semiconductor device according to claim 1, further comprising a drain formed on a rear side of the semiconductor substrate (Chen Drain metal 1; Fig. 1;  page 6).  
(Re Claim 18) combination of Chen, CN105226097A and Imoto teaches the integrated semiconductor device according to claim 1, wherein the semiconductor substrate is a semiconductor substrate of a first dopant type (Chen 2 is n-type substrate – Fig. 1; page 6), the integrated semiconductor device comprises a VDMOS device comprising a depletion VDMOS device located in the first region (Chen 3 is depletion type VDMOS – Fig. 1, page 6) and an enhanced VDMOS device located in the second region (Chen 5 is enhancement type VDMOS – Fig. 1, page 6).  
(Re Claim 19) combination of Chen, CN105226097A and Imoto teaches the integrated semiconductor device according to claim 1, wherein the semiconductor substrate is a semiconductor substrate of a second dopant type (Chen 2 is n-type substrate – Fig. 1, page 6) the integrated semiconductor device comprises an IGBT device comprising a depletion IGBT device located in the first region (Chen 3 is depletion type VDMOS – Fig. 1, page 6) and an enhanced IGBT device located in the second region (Chen 5 is enhancement type VDMOS – Fig. 1, page 6). Note: Chen’s device is an integrated VDMOS power device (see Chen page 7). Therefore it an IGBT. 
(Re Claim 20) combination of Chen, CN105226097A and Imoto teaches an electronic apparatus comprising the integrated semiconductor device according to claim 1 (Chen – Chen’s VDMOS is an integrated semiconductor device – see Chen page 6).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of CN105226097A, Imoto and in further view of Weyers et al. (US 20190051647 A1 – hereinafter Weyers).
(Re Claim 2) Combination of Chen, CN105226097A and Imoto teaches Claim 1 from which claim 2 depends.
But, the combination does not expressly disclose wherein the dielectric island has a thickness ranging from 5000Å to 10000Å.
In a related art, Weyers teaches VDMOS transistors (Weyers [0055]) wherein the dielectric island has a thickness ranging from 5000Å to 10000Å (Weyers Fig. 6 – gate dielectric layer 220 – with thickness of 500nm (that is 5000Å)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a gate dielectric with the thickness of 5000Å as taught by Weyers into the combination of Chen, CN105226097A and Imoto.
 The ordinary artisan would have been motivated to integrate Weyers into the  combination of Chen, CN105226097A and Imoto in the manner set forth above for, at .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of CN105226097A, Imoto and in further view of Kudou (US 20190067424 A1 – hereinafter Kudou).
 (Re Claim 15) combination of Chen, CN105226097A and Imoto teaches claim 13 from which claim 15 depends.
But, the combination does not expressly disclose wherein the gate dielectric layer has a thickness ranging from 500Å to 1500Å and the gate material layer has a thickness ranging from 2000Å -10000Å.
However, it is well-known in the art to fabricate the gate dielectric layer has a thickness ranging from 500Å to 1500Å and the gate material layer has a thickness ranging from 2000Å -10000Å as is also taught by Kudou (Kudou Figs. 4B-4D; “A thickness of gate insulating layer 107a may be in a range from 50 nm to 100 nm inclusive” (that is 500Å to 1000Å) – [0099] and “patterning the polysilicon film A thickness of the polysilicon film is, for example, in a range from 300 nm to 1000 nm inclusive” (that 3000Å-10000Å) – [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the gate dielectric layer has a thickness ranging from 500Å to 1500Å and the gate material layer has a thickness ranging from 2000Å -10000Å as taught by Kudou into the combination of Chen, CN105226097A and Imoto.
Kudou into the  combination of Chen, CN105226097A and Imoto in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate VDMOS transistors with desired characteristics by modulating the thickness of the gate dielectric and the gate material.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of CN105226097A, Imoto and in further view of Blanchard (US 20020066924 A1 - hereinafter Blanchard).
 (Re Claim 17) combination of Chen, CN105226097A and Imoto teaches claim 1 from which claim 17 depends.
But, the combination does not expressly disclose wherein the first dopant type epitaxial layer has a thickness of 45 µm to 65 µm and a resistivity of 15Ω.cm to 25 Ω.cm.
However, it is well-known in the art to grow epitaxial layer has a thickness of 45 µm to 65 µm and a resistivity of 15Ω.cm to 25 Ω.cm as it also taught by Blanchard (Blanchard Fig. 7; “…..Epitaxial layer 1 is typically 15 -50 microns in thickness for a 400-800 V device with a resistivity of 15-60 ohm-cm” – [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate growing epitaxial layer has a thickness of 45 µm to 65 µm and a resistivity of 15Ω.cm to 25 Ω.cm as it also taught by Blanchard into the combination of Chen, CN105226097A and Imoto.
Blanchard into the  combination of Chen, CN105226097A and Imoto in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate VDMOS transistors with desired characteristics by modulating the thickness and resistivity of an epitaxial layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/OMAR F MOJADDEDI/Examiner, Art Unit 2898